10/30/2015                                                                       TDCJ Offender Details


  yt\Texas' Department of Criminal Justice                                                               TOO Home       New Offender Search




    Offender Information Details                                                                                ?4 \Qfb-OI
      Return to Search list




   SID Number:                                                              03943163

   TDCJ Number:                                                             02025568

    Name:                                                                   MEDRANO.JUAN RAMON JR

    Race:                                                                   H

   Gender:                                                                  M

   DOB:                                                                     1966-08-14

   Maximum Sentence Date:                                                   2070-02-24          ^^prt/en IM
                                                                                                RECEIVED m
   Current Facility:                                                        GARZA WfifeTj- OF CRiWHNAL APPEALS
   Projected Release Date:                                                  2070-02-24             OCT 302015
   Parole Eligibility Date:                                                 2042-08-26                        4 r,ark
                                                                                                Abel Acosta, Clem
   Offender Visitation Eligible:                                            NO

    The offender is temporarily ineligible for visitation. Please call the offender's unit for any
   additional information.

    The visitation information is updated once daily during weekdays and multiple times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




       Parole Review Information

   Offense History:
   I Offense                                             Sentence
http://offender.tdcj.state.tx. us/OffenderSearch/offenderDetail.action?sid= 03943163                                                          1/2
10/30/2015                                                                      TDCJ Offender Details

         Date                   Offense                       Date            County           Case No.      Sentence (YY-
                                                                                                                MM-DD)

                                                                                TOM
      1995-07-14           DEL C/S COCAINE                2001-02-16                           B-96-0132-S       6-00-00
                                                                               GREEN

                                                                                TOM
      1995-07-17           DEL C/S COCAINE                2001-02-16                           B-96-0132-S       6-00-00
                                                                               GREEN

                                                                                TOM
      2009-02-04              BURG HABIT                  2009-04-23                          D-09-0367-SB       2-00-00
                                                                               GREEN

                                                                                TOM
      2007-01-28                POSS C/S                  2009-03-02                          A-07-0466-S        1-00-00
                                                                               GREEN

                                                                                                 09-12-
      1995-11-16        AGG SEX ASLT CHILD                2015-03-19        MAVERICK                            55-00-00
                                                                                             06579MCRAJA

                          BAIL JUMP/FAIL TO
      2011-12-14                                          2015-08-03        MAVERICK 120307049MCRAJA            8-00-00
                                 APPEAR




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminfZptdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx. us/OffenderSearch/offenderDetail.action?sid=03943163                                          2/2